Seevers, J.
This is an action on a promissory note in these words:
“$166.66. Riverton, Iowa, November 10, 1880.
“Four years after date we promise to pay to the order of E. Coburn one hundred and sixty-six 66-100 dollars, value received, with ten per cent interest per annum.
“ O. F. Clark,
“ M. Samuels,'
“ Trustees Omega Lodge.”
In the second count in the petition the plaintiff sought to recover a personal judgment against Clark et al. To such count there was a demurrer, which was overruled, and Clark et al. appeal, and the question we are called on to determine is whether the court erred in so holding. We are unable to see any distinction between this case and Heffner v. Brownell, 70 Iowa, 591, and,.following that case, the result is that-the judgment of the circuit court must be ‘ Affirmed.